Title: Henry B. Bascom to James Madison, 26 June 1827
From: Bascom, Henry B.
To: Madison, James


                        
                            
                                my dear Sir,
                            
                            
                                
                                    Union Town Pena.
                                
                                26. June 1827.
                            
                        
                        Accompanying this letter, I send you a copy of the charter, of "Madison College"—by reference to the 9th
                            Art, you will perceive, it is the intention of the Trustees, to have attached to the Institution, an agricultural department, in which all the various arts & uses, of this important branch of human
                            industry, shall be taught upon scientific principles and daily reduced to practice, in the grounds & gardens connected with the college for that purpose. as this is rather an experiment, in the literary world, especially in this country, I shall feel myself greatly
                            obliged, should you be so good, as to furnish me with your views on this subject——
                        "Madison College" is yet in its infancy, but from a calculation of probabilities it is likely to do well—accept my thanks for your former letter, and permit me to renew my assurances of my perfect esteem—Very respectfully
                        
                            
                                H. B. Bascom.
                            
                        
                    